

116 S4062 IS: Stopping Big Tech's Censorship Act
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4062IN THE SENATE OF THE UNITED STATESJune 24, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend section 230 of the Communications Act of 1934 to require that providers and users of an interactive computer service meet certain standards to qualify for liability protections.1.Short titleThis Act may be cited as the Stopping Big Tech's Censorship Act.2.Scope of liabilitySection 230 of the Communications Act of 1934 (47 U.S.C. 230) is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)by striking No provider and inserting the following:(A)In generalNo provider;(ii)in subparagraph (A), as so designated, by inserting after interactive computer service the following: that takes reasonable steps to prevent or address the unlawful use of the interactive computer service or unlawful publication of information on the interactive computer service; and(iii)by adding at the end the following:(B)DefinitionFor purposes of this paragraph, the term unlawful use of the interactive computer service or unlawful publication of information on the interactive computer service includes cyberstalking, sex trafficking, trafficking in illegal products or activities, child sexual exploitation, and any other activity relating to the use of, or publication of information on, an interactive computer service that is otherwise proscribed by Federal law.;(B)in paragraph (2)—(i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;(ii)in the matter preceding clause (i), as so redesignated, by striking No provider and inserting the following:(A)In generalSubject to subparagraph (B), no provider; and(iii)by adding at the end the following:(B)First Amendment requirements(i)In generalSubject to clause (ii), a provider or user of an interactive computer service that takes action under clause (i) of subparagraph (A) to restrict access to or availability of constitutionally protected material shall not be eligible for the protection under that subparagraph unless—(I)the action is taken in a viewpoint-neutral manner;(II)the restriction limits only the time, place, or manner in which the material is available; and(III)there is a compelling reason for restricting that access or availability.(ii)No punitive damagesA court that holds a provider or user of an information computer service liable on account of action taken to restrict access to or availability of material as described in subparagraph (A)(i) because the provider or user did not meet the requirements under clause (i) of this subparagraph may not award punitive damages against the provider or user for taking that action.; and(C)by adding at the end the following:(3)Notice requirementsTo be eligible for protection under this subsection—(A)a provider of an interactive computer service shall, in any terms of service or user agreement produced by the provider, clearly explain the practices and procedures used by the provider in restricting access to or availability of any material; and(B)a provider or user of an interactive computer service that decides to restrict access to or availability of any material shall provide a clear explanation of that decision to the information content provider that created or developed the material.(4)Burden of proofIn any action or proceeding in which a party asserts paragraph (1) or (2) as a defense to liability, the party alleging liability shall bear the burden of demonstrating that the other party is not entitled to immunity under that paragraph.;(2)in subsection (e), by adding at the end the following:(6)No effect on Federal civil liabilityNothing in this section shall be construed to impair or limit any civil enforcement action brought by a Federal agency, office, or other establishment arising from any violation of a Federal statute or regulation.; and(3)in subsection (f), by adding at the end the following:(5)Constitutionally protected materialThe term constitutionally protected material means any material protected by a right under the Constitution of the United States, regardless of whether the right is otherwise enforceable against a nongovernmental entity..